This is an attempted appeal from a judgment of conviction rendered against the plaintiffs in error Frank Weber and Marie Riggins, in the district court of Craig county, on the 13th day of June, 1921, in accordance with the verdict of a jury, finding the said plaintiffs in error guilty of the crime of adultery, and assessing punishment against each at a fine of $500.
The Attorney General has filed a motion to dismiss the appeal on the ground that no notices of appeal were served on the court clerk and county attorney as required by section 2809, Comp. Stat. 1921, nor summons in error issued and served on the Attorney General, or its issuance and service waived by *Page 264 
that officer as provided in section 2814, Comp. Stats. 1921, and that no general appearance has been entered by the Attorney General within the statutory period for taking this appeal. The motion to dismiss the appeal was filed in this court on the 6th day of July, 1923, and no response has been made thereto.
The records and files in the office of the clerk of this court in this cause support the Attorney General's motion. It is evident, therefore, that this court has never acquired jurisdiction of this appeal.
The appeal is therefore dismissed, in accordance with the opinion of this court in the following and numerous other cases: Kirk v. State, 21 Okla. Cr. 34, 204 P. 465; State v. Hudson,21 Okla. Cr. 475, 204 P. 133.